DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, and 7-11, 13-14 and  16-25 are is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2015/0361227 to Schmidt et al., (hereinafter “Schmidt”) or its WO equivalent WO 2014/127951.
The rejection stands as pert reasons of record.
No new limitations or amendments have been presented with the latest response dated 3/18/22.
All previously presented limitations have been addressed in details in the previous office actions.

Claims 1, 3, 5, and 8-10, 13-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2010/0003518 to Grey,  (hereinafter “Grey”).
.

Claims 7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US PGPub 2010/0003518 to Grey,  (hereinafter “Grey”) in combination with Schmidt.
The rejection stands as pert reasons of record.


Response to Arguments
Applicant's arguments filed 3-18-2022 have been fully considered but they are not persuasive.
 With respect to the rejection of claim over Schmidt, the applicants argue that Schmidt  discloses "Suitable monomers I are C1-C24-alkyl esters of acrylic and/or methacrylic acid" which means that a C24 alkyl ester of acrylic and/or methacrylic acid qualifies as a suitable monomer I. Such a monomer, which is clearly lipophilic, would not necessarily exhibit a higher water solubility than a suitable first shell monomer as described in paragraph [0033]. At least for this reason, Applicant submits that the burden has not shifted from the Examiner to Applicant to show non-obviousness of the claimed invention at least because (1) the Action fails to 
These arguments are not persuasive at al.  The examiner clearly has established prima facie case of obviousness as discussed in the previous office action i.e., discussing each and very limitations as claimed with respect to the disclosure of Schmidt, some of the claimed limitations being inherently met.
The applicants refer to the disclosure of Schmidt teaching the first monomers as “C1-C24-alkyl esters of acrylic and/or methacrylic acid" which means that a C24 alkyl ester of acrylic and/or methacrylic acid qualifies as a suitable monomer” and then argue that such monomers do not necessarily exhibit higher solubility than the suitable second monomers disclosed by Schmidt.  The applicants’ attention is drawn to the expressed disclosure of Schmid in [0033] stating that among suitable second monomers “Preference is given to monomers which are not, or are sparingly, water-soluble, but which have good to restricted solubility in 
the lipophilic substance.  The expression "sparingly soluble" means solubility smaller than 60 g/l at 200  C.”

Meanwhile, the preferred first monomer (and the monomer discussed in the rejection) is a  (meth) acrylic acid monomer.  Both acrylic and methacrylic acids are highly water soluble with water solubility of either acrylic or methacrylic acid is greater than 100 g/l  ( fact well known to an ordinary artisan), which inherently meets the claimed limitation of respective water solubilities of the first and the second monomers (just as expressly discussed in the previous office action).  See attached PubChem documents.   Thus, combination of a (methacrylic) acid with ANY of the disclosed second monomer inherently meets the claimed water solubility property. 
Thus, the examiner  met her burden of establishing the prima facie case of obviousness and inherency of the property of the recited compounds. 
With respect to the rejection of claims over Grey the applicants argue that the examiner’s statement that “the solubility of the second monomer may be higher than the first monomer” is insufficient to establish necessary inherency of solubility property required by the claims of the instant application. 
The examiner disagrees.

While not all of the embodiments disclosed by Grey may correspond to the claimed embodiments and some of the disclosed suitable 
It is further noted that the applicants arguments with respect to inherency are misplaced.  While the disclosed element must necessarily exhibit the claimed properties,  in establishing inherency, there is no requirement that all of the embodiments disclosed in the prior art inherently exhibit the claimed properties.  When only one of the disclosed embodiments inherently exhibit the claimed properties, such as an obvious combination of , for example,  methyl methacrylate (first monomer) and 1,4- butanediol diacrylate (second monomer) the claimed water solubility property is inherently met.
The invention as claimed, is still considered to have been umnpatentable over the cited prior art of record. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA S ZEMEL whose telephone number is (571)272-0577. The examiner can normally be reached M-F 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy P. Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IRINA S ZEMEL/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        
IRINA SOPHIA ZEMEL
Primary Examiner
Art Unit 1765



ISZ